Citation Nr: 1524852	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  08-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a low back disability, to include scoliosis. 

2.  Entitlement to service connection for a seizure disorder, to include as secondary to a low back disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1994.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board sitting at the RO in December 2011.  The hearing transcript has been associated with the claims file.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An opinion is needed to determine whether the low back arthritis is related to service.  Although the record includes an opinion, the examiner only diagnosed mechanical low back pain, and it does not appear the examiner considered the previous findings of arthritis in rendering the opinion.  Thus, an addendum is needed.  

The claim of service connection for a seizure disorder and entitlement to a TDIU are inextricably intertwined with the issue of service connection for a back disorder.  Thus, the issues are held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, relevant medical records. 

2.  Obtain an opinion from the June 2012 VA examiner regarding the relationship between the findings of low back arthritis and service.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the low back arthritis, which was noted on X-ray imaging in 2011, began in or is otherwise etiologically related to the Veteran's service.  

The rationale for all opinions expressed must also be provided, with discussion of the Veteran's complaints of low back pain during service and in 1995 and 1996.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




